        Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 1 of 18 PageID #: 14



Bai;bara Paepke

From:                             Connie Heckenlaible
Sent:                             Wednesday, May 12,2021 10:46 AM
To:                               Charles Bruno Kornmann
Cc:                               Barbara Paepke
Subject:                          May 10 Hearing with Marshals
Attachments:                      Marshals Hrg_.pdf


Good morning, Judge.

Attached is the transcript you requested from the exchange you had on the record with Steve Houghtaling. I did not put
a title page or certificate page on it. If you want me to add those things, let me know. I also have not filed it anywhere-
not sure exactly where that would be.

Have a good day.




Connie Heckenlaible
Official Court Reporter
225 S Pierre,#217
Pierre SD 57501
(605)945-4627
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 2 of 18 PageID #: 15




                              May 10, 2021

                (In open court at 2:26 p.m.)

                MR. MAKER:   Judge, could I have access to the record?

               THE COURT:    I'll hear from Mr. Maher who's here on

       behalf of the Government.

                MR. MAHER:   Your Honor, I'm fliommoxed — I'm sorry.

                Your Honor, I'm flummoxed.     I just checked the

       Marshals' Office, and no one is back there.      Court security

       gave me an ability to inspect and make sure no one was hurt or

       something back there.       I couldn't find anybody back there.    I

       don't know where anybody is.

               THE COURT:    I assume that they didn't talk to you about

       this?


               MR. MAHER:    Mo.    No, and I left my cell phone across

       the street in my office right across — I can go check it.          I

       haven't talked to anybody about court not appearing today.

               We obviously had one in custody at 12:30 and I expected

       to conduct the rest of the hearings today and tomorrow.

               THE COURT:    Yeah, Mr. Smith, I'm sure is in custody.

       Travis Weasel may be.    Maybe not the last one on a Social

       Security deal.

               MR. MAHER:    Ms. Hoffman is here to conduct the Holley

       case at 4 o'clock.    I believe Juan Smith, Christopher Plenty

       Chief, and Travis Weasel are all in custody.

               THE COURT:    All right.    I guess they're looking for a




                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 3 of 18 PageID #: 16




       confrontation.


                 THE CLERK:    I'll call Chief Houghtaling.

                 THE COURT:    Yeah, let's put him into the — right into

       the courtroom here.

                 THE CLERK:    Okay.   Judge, I'm going to get a phone

       number.


                 THE COURT:    Mr. Turner, the Marshals Service has taken

       the defendants away.

                 MR. TURNER:    That's what I heard.   I went in to see my

 10    client and they said they're gone.      I said, huh?

 11              We still do have Marilyn Holley who came up from Texas

 12    so — and Annie is here for that.       I could use some time to get

 13    ready for that, but we'll be ready to go.       But we can certainly

 14    do that before 4.

 15              THE COURT:    Yes, sir, Mr. Maher.

 16              MR. MAHER:    Your Honor, I'm here all day and I'm also

 17    here tomorrow and as long it takes us to figure this mess out.

 18    I'm here.


 19              THE COURT:    They may not bring any prisoners here

 20    tomorrow for the meeting — for the hearings.

 21              MR. TURNER:    Well, we — the problem with moving any of

 22    these today to tomorrow, we've got a full court dockets in

 23    Aberdeen (sic), that's why I'm covering everything here today

 24    but we'11 certainly do what we can do to get somebody up here

 25    to cover the hearings.




                               CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 4 of 18 PageID #: 17




                MR. MAHER:     And I'll stay the night, whatever works for

       you guys,


                MR, TURNER:     You were planning to stay the night

       anyway   —


                MR. MAHER:     I'11 do whatever we need to do.

                MR, TURNER: — I'll let everybody back in Aberdeen know

       so if you want to move those to tomorrow, I'll see if I can —

       we have someone available to come up and cover those, if that's

       what you want me to do.

                THE COURT:     Well, we're going to hear from Steve

       Houghtaling here first.

                MR. TURNER:     Okay.

                MR. MAHER:    Randy, will you tell Annie we might be

       moving that case up.

                MR. TURNER:    She — she and I have already talked about



                MR. MAHER:    Okay.     Thank you.

                (Discussion off the record.      Phone call to Chief Deputy
       United States Marshal Steve Houghtaling made.)

                THE CLERK:    Steve?


                CHIEF DEPUTY HOUGHTALING:      Yes.


                THE CLERK:    We're in the courtroom right now with the

       parties present.      Judge Kornmann is here.

                CHIEF DEPUTY HOUGHTALING:      Hi, Judge.   Good afternoon.

                THE COURT:    Yes, hi.




                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 5 of 18 PageID #: 18




                Did you order the marshals to remove the prisoners who
       were here pursuant to a court order?

               CHIEF DEPUTY HOUGHTALING:      Your Honor, with the

       exclusion of our deputy from the courtroom, we cannot safely
       provide the level of security we need for — to proceed with

       court proceedings.   Our policy requires deputy marshals in the

       courtroom.   And I cannot achieve that without — without

       deputies physically being in the courtroom during court

       proceedings.

               THE COURT:   You had a deputy here who was fully

       vaccinated so I don't believe that statement.

               CHIEF DEPUTY HOUGHTALING:      I don't know his vaccination

       status for sure, Judge.    All I know is our deputy, I was

       informed, was told to leave the courtroom.

               THE COURT:   That's correct.

               CHIEF DEPUTY HOUGHTALING:    So with that, Judge, we need

       to be able to have deputies perform the court security

       function.


               THE COURT:   You had a deputy here.     And he was in the

       courtroom and handled the hearing.

               CHIEF DEPUTY HOUGHTALING:    Are you referring to Mr.

       Kolb by chance?   Scott Kolb?

               THE COURT:   I don't know his name, I'm sorry.

               THE CLERK:   Steve, I believe the reference is to the

       what I'm going to call as the guard that the Marshals Service




                            CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 6 of 18 PageID #: 19




       uses up here.

                CHIEF DEPUTY HOUGHTALING:    Yep.    So, Judge, Mr. Kolb is

       a part-time employee of ours.     You have probably seen him for

       some time — he has worked with us for years and years — as
       long as I've been in the District.     But he alone does not meet

       our national policy to staff court proceedings.       We can have

       the deputy marshal in addition to Mr. Kolb, but we cannot just
       have Mr. Kolb staffing a court proceeding with no deputy
       marshals. Your Honor.

                THE COURT:    Let me ask you this.   Did you make the

 11    decision to order them to remove the prisoners?

 12             CHIEF DEPUTY HOUGHTALING:   The Marshals Service made

 13    the decision. Your Honor, yes.

 14             THE COURT:    Who — who in the Marshals Service did

 15    that?


 16             CHIEF DEPUTY HOUGHTALING:   It was the U.S. Marshal for

 17    the District and I believe in consultation with our

 18    headquarters.

 19             THE COURT:   Without any consultation with the Court?

20              CHIEF DEPUTY HOUGHTALING:   No, Your Honor.    I did

21     attempt to call Ms. Paepke earlier and she advised you were in

22     court.   But based on — based on the exclusion, we don't have

23     much of a choice.     We cannot safely move forward with the court

24     proceedings. Judge, at this point.

25              THE COURT:   Are you aware of the fact that the Marshal




                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 7 of 18 PageID #: 20




       sent me an email probably two weeks ago inquiring what the

       policy was and I emailed him back and told him that no

       employees, including U.S. marshals, who were not vaccinated --

       fully vaccinated would be in the courtroom or my chambers.

                CHIEF DEPUTY HOUGHTALING:    I am aware, Judge, yes.      The

       Marshals Service, I could tell you, has taken a position and

       responded to Chief Judge Lange this morning that the Marshals

       Service employees do not have to disclose their vaccination

       status to third parties, including the Court.

               That's the position of the Marshals Service at the

       national level, which was — which came in response to Judge

       Lange's letter that he sent last week, Judge, which I think

       you're familiar with.

               THE COURT;   Yes.   Well —


               CHIEF DEPUTY HOUGHTALING:    So our headquarters

       responded today with the guidance that Marshals Service

       personnel do not have to give their vaccination status to third

       parties, including the federal judiciary.

               THE COURT:   The Administrative Office of the U.S.

       Courts says that's wrong.    So I guess we have a direct

       confrontation between the Marshals Service and the

       Administrative Office, as well as all of the federal judges in
       South Dakota.


               CHIEF DEPUTY HOUGHTALING:    Right, Judge.    That's the

       last thing — the absolute last thing I would wish for.




                            CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 8 of 18 PageID #: 21




                THE COURT:   What was that again?

                CHIEF DEPUTY HOUGHTALING:   I said which is the absolute

       last thing I would wish for. Judge.

                THE COURT;   Well, I'm sure.

                Well, this is going to come to a head either one way or

       the other.


                CHIEF DEPUTY HOUGHTALING:    Yes, sir.

                THE COURT:   I don't know whether to cite you or the

       Marshal or both.

                CHIEF DEPUTY HOUGHTALING:    I would prefer neither.

                THE COURT:   I'm sure you would.

                CHIEF DEPUTY HOUGHTALING:    You know. Judge, we have to

       act in accordance with our policy.      As I indicated, this is not

       something that — I don't like this at all.        I don't enjoy it,

       but we can't not have a deputy marshal in the courtroom for

       court proceedings. ■ It flies in the face of our policy.      It

       doesn't meet the safety requirements, as our ultimate goal is

       to ensure the safe production of prisoners in the federal

       courtroom, and that's what we strive to do every — every

       hearing and we can't meet that without a deputy marshal in the

       courtroom based on an exclusion.

                THE COURT:   Okay.   Well, you proceed at your peril in

       interfering with court proceedings and that's what you've done.

                CHIEF DEPUTY HOUGHTALING:   It's not my intention.

       Judge.




                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 9 of 18 PageID #: 22




  1            THE COURT:   Well, we have counsel here from both sides

  2    today ready to go.

  3            The fitst question I'd have is why didn't the Marshal

  4    advise me of this when I told him what the policy was at least

  5    two weeks ago in writing?

  6            CHIEF DEPUTY HGUGHTALING:    Yes, sir.   So the

       position — again, the position of the Marshals Service is the

  8    vaccination status of our employees is something that should —

  9    should remain their business and is — they are not — they

 .0    were advised to not share vaccination status if they do not

 .1    feel comfortable doing so based on the position of our agency.

 -2            THE COURT:   My question was, why didn't the Marshal

 .3    tell me that two weeks ago?

 .4            CHIEF DEPUTY HOUGHTALING:    Because we just received —

 .5    we just received the guidance this morning. Judge, on the —

 .6    based on Judge Lange's letter from last week, we received the

 .7    guidance this morning from chief of staff, who responded to

 .8    Judge Lange.

 ■9            So the first I had read of it was this morning when
 ;0    Judge Lange received it, I believe, or shortly thereafter.

 :l            THE COURT:   Okay.

 ;2            CHIEF DEPUTY HOUGHTALING:    But that being said, I can

 :3    certainly visit with the Marshal.    Unless there is a — a

  4    change in the position of the Court to facilitate hearings this

 :5    afternoon with the staff we have available, I don't know — I




                            CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 10 of 18 PageID #: 23




       don't know where we go from here.

                THE COURT:   Are you saying that you will not produce

       the prisoners for the hearings set for tomorrow?

                CHIEF DEPUTY HOUGHTALING:    Well, the problem. Judge, is

       the staff that is up there today is the staff that was going
       to — were scheduled to staff tomorrow's court as they were

       going to overnight in Aberdeen.      It's the same staff.   So if

       they are excluded, then I don't believe — we don't have any

       other way of staffing the court. Judge.

                THE COURT:   Yes or no, are you going to produce the

       prisoners tomorrow or not?

                CHIEF DEPUTY HOUGHTALING:    I will have to visit with

       some other people before I can completely answer that, but I

       can tell you, based on where I believe we are at now with

       staffing, that the two deputies that are in Aberdeen today are
       the two that are scheduled to staff court tomorrow morning.

       But if I send other deputies, I don't think that solves the

       problem. Judge.

                THE COURT:   It does if they've been fully vaccinated.

       They can twiddle their thumbs in Sioux Falls if they want to, I

       don't care, but they're not coming into the courtroom here or

       into my chambers.

                CHIEF DEPUTY HOUGHTALING:    Well, we circle back then to

       the underlying vaccination status question.      The Marshals

       Service has taken the position that Marshals Service employees



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 11 of 18 PageID #: 24




       do not have to provide their vaccination status to the court.

       So I think we're — we end up in this same stalemate.         If there

       are other — even if there are other deputies and they don't

       reveal their vaccination status, then we are right back to

       square one.


                  THE COURT:    You're saying that you have the authority

       to decide whether an employee is going to disclose that?        How

       does that become your right as the employer?

                  CHIEF DEPUTY HOUGHTALING:    No, Your Honor.   I believe

       I'm saying that the individual has the right whether they want

       to disclose that.       In fact, I don't know which of our employees

       have been vaccinated or not vaccinated.

                  THE COURT:   Okay.   I'd like some kind of a definitive

       answer as to whether or not you're going to produce the

       prisoners tomorrow so we can have these hearings, which have

       been previously ordered by the Court.

                CHIEF DEPUTY HOUGHTALING:     Yes, Your Honor.

                THE COURT:     You're tying up a lot of lawyers as well —

       as well as the court personnel and keeping people in custody

       longer than they should be probably.

                All right.     Well, I will deal with it.   Thank you for

       calling.

                CHIEF DEPUTY HOUGHTALING:     Yes, sir.   I provided Barb

       with my cell phone number if you need to visit and I will be in

       touch with any updates that I have as I receive them.




                               CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 12 of 18 PageID #: 25




                 THE COURT;   Yeah, you can call my office any time, of

       course,



                 CHIEF DEPUTY HOUGHTALING:    Yes, sir.    Thanks, Judge.

                 THE COURT:   All right.   Thank you.

                 CHIEF DEPUTY HOUGHTALING:    Thank you.

                 (Phone call ended.)

                 THE COURT:   Well, you may have some extra business, Mr,

       Maher.

                 MR. MAHER:   I understand.   I knew, as an officer of the

       court and a member of federal bar, that when you asked about my

       vaccination status if I was going to be appearing here that I

       was in a unique situation and quickly decided on April 7th to

       inform the Court that I was vaccinated so I didn't run into a

       log jam.

                 After we did the 12:30 hearing today, I thought it was

       going to be clear sailing and we were going to handle all of

       the court.    I'm kind of flummoxed right now and I'm not

       understanding how we can't get some of these people into court

       and resolve their cases with their attorneys, including Mr.

       Reed, who I believe drove here from Sioux Falls.

                 THE COURT:   Yes, that's true.   It's, if nothing else,

       highly discourteous.     Contempt of court, probably.

                 As I stated in the conversation with Mr. Houghtaling,

       the Administrative Office of the United States Court said there

       is no basis for any Marshals Service employee to refuse to




                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 13 of 18 PageID #: 26




       disclose whether or not they have been vaccinated.      Now, what

       the consequences of that might be is an entirely different

       matter.


                 SKYLER GALLIMORE;   Excuse me. Judge.

                 One possibility, Judge, Barb and I just discussed is we

       could put the defendants in the video conference room

       downstairs.


                 THE COURT:   You can do what, I'm sorry?

                 SKYLER GALLIMORE:   We can put the defendants in the

       video conference room downstairs and they could appear by video

       from somewhere else in the courthouse.

                 THE COURT:   Well, even if they're — who are they in

       custody with then?

                 SKYLER GALLIMORE:   Oh, the marshals, they just wouldn't

       be in the courtroom.     They would also be with the defendant

       downstairs.

                 THE COURT:   Yeah, okay.   Well, I wouldn't have any

       objection to that.     I'm not trying to make things difficult for

       anybody.    But I'm going to make sure that the courts run the

       courts, not the Marshals Service or some bureaucrat from

       Washington, D.C.

                 I have not talked with Judge Lange about this or Judge

       Piersol or Judge Schreier or Judge Viken.      But we have a

       conference call set for tomorrow night and I am absolutely

       positive that all the judges are going to agree that this is




                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 14 of 18 PageID #: 27




       the way it's going to work.       If you're not vaccinated, you

       don't come in the courtroom and you don't come into chambers.

                Whether we can do that or not, if they want to find out

       from the Court of Appeals, we'll give them a map to St. Louis.

                MR. MAHER:    Your Honor, I'm just trying to figure out

       what cases we can work through right now.        I see both attorneys

       are here on the 4 o'clock case.      I don't know if Marilyn Holley

       is present.

                MR. TURNER;    She is.   I need a little time to work with

       her.   I wasn't expecting to have that until 4.

                I will tell you that she traveled with someone and the

       person she traveled with has been vaccinated; my client has not

       yet.   But Texas is a little different than South Dakota.

                THE COURT:    Yes, for sure.     Well, not much though.

                MR. TURNER:    But I want the Court to be aware of that.

       I mean, she had no idea that — I mean, I don't know if she

       could have gotten it by now or not.

                THE CLERK:    We're going to get Steve Houghtaling back

       on the phone.

                And Judge, I did ask him if he would be agreeable to

       having the marshals bring the defendants down to third floor to

       the video conference room.

                THE COURT:    Right.

                THE CLERK:    And he said yes, he thought so.    So we'll

       get him back on the phone.           .'




                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 15 of 18 PageID #: 28




                THE COURT:   Okay

                (Phone call to Chief Deputy United States Marshal Steve

       Houghtaling made.

                SKYLER GALLIMORE:   Are you with us, Steve?

                CHIEF DEPUTY HOUGHTALING;    Yes, I'm with you.

               'THE COURT:   Skyler, why don't, you tell him what you

       have proposed.

                SKYLER GALLIMORE:   Yes, sir.

                So we have video conference capability in the third

       floor of the courthouse and so we were thinking we could have

       the defendants with the marshals down in another room far away

       from the courtroom and then we could appear — have the

       defendants appear by video —

                THE COURT:   With their consent.

                SKYLER GALLIMORE:   Are you still with us, Steve?

                CHIEF DEPUTY HOUGHTALING:    I'm sorry.    Can you hear me?

                SKYLER GALLIMORE:   No, we couldn't hear you.     If you

       had responded, we could not hear you.

                CHIEF DEPUTY HOUGHTALING:    Oh, okay.    I apologize.

                Is the question whether the Marshals Service can

       accommodate a third floor appearance?

                THE COURT;   Yes.


                CHIEF DEPUTY HOUGHTALING:    Yes, I believe that is a

       workable solution.


                THE COURT:   Not a permanent one, but a partial solution




                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 16 of 18 PageID #: 29




       at this time.


                CHIEF DEPUTY HOUGHTALING:    Yes, Judge, I agree.

                THE COURT:   I mean, this is going to be a major

       confrontation.   So stand by for a ram.    And if the Court of

       Appeals says I'm wrong, it wouldn't be the first time.

                CHIEF DEPUTY HOUGHTALING:    That's right, Judge.    I

       recall often you saying that you're not wrong until the Eighth

       Circuit tells you you're wrong.

                THE COURT:   That's right.

                CHIEF DEPUTY HOUGHTALING;    But, I — Judge, I just want

       to be so clear, this is not something I want or the agency

       wants.   I-mean, we're just between a rock and a hard place.      I

       do not want confrontation.    In fact, I want the opposite of

       that.    I want — would prefer the relationship that we have

       enjoyed over the years instead of this,

                THE COURT:   I understand.   And I'm not looking for a

       confrontation either, of course, but that's what I have here.

                As I told you, the Administrative Office of the United

       States Courts — they don't run the courts, of course, but

       these are bureaucrats in Washington, D.C. — have told the

       District Judges that the Marshals Service has no authority to

       order or to allow employees to not disclose whether or not they

       have been fully vaccinated.    The Administrative Office says

       employees have no right to decline to answer such a question.

       So that's their opinion, which is completely contrary




                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 17 of 18 PageID #: 30




       apparently to somebody from the Marshals Service.

                CHIEF DEPUTY HOUGHTALING:    Yes, sir.   Yep.   And my — I

       maybe have misspoken so I don't want to be held to this, but my

       understanding of the AOUSC guidance is that applies to court

       staff members. Judge, members of the judicial branch, but not

       to the Marshals Service or the Department of Justice as a

       whole — U.S. Attorney's Office, and otherwise.

                THE COURT:   I don't believe that's correct.    I have the

       document some place,

                THE CLERK:   Steve, is it possible to get the defendants

       for this afternoon back to the federal building?

                CHIEF DEPUTY HOUGHTALING:    Yes, I can make some phone

       calls as soon as I hang up.

                THE CLERK:   Okay.   Thank you.

                CHIEF DEPUTY HOUGHTALING:    Okay.    Does that — is that

       the plan then to get them there and proceed with court on the

       third floor?

                THE COURT:   Yes, as a temporary basis.

                CHIEF DEPUTY HOUGHTALING:    Yes, Judge.   Okay.   Thank

       you, I will —

                THE COURT;   Thank you.

                CHIEF DEPUTY HOUGHTALING;         make some calls right

       now.   Thanks,




                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 1-4 Filed 05/19/21 Page 18 of 18 PageID #: 31




                THE COURT:    Tim, you should make sure that — is Dennis

       the Acting U.S. Attorney, I think, isn't he?

                MR. MAHER:    Yes.


                THE COURT:    That he's aware of what's going on here.

       I'm sure he will be.

                MR. MAHER:    I will inform him today as soon as I get to

       my phone across the street.

                MR. TURNER:    I can certainly let you borrow a phone

       between here.

                {Conclusion of Hearing.)




                              CONNIE HECKENLAIBLE, RPR
